Citation Nr: 1109256	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had service from May 1971 to February 1973, including service in Vietnam from February 1972 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010.  Subsequent to his hearing, the Veteran submitted additional evidence with a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).  The additional evidence, waiver, and transcript of the Board hearing have been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for hypertension as secondary to his service-connected diabetes mellitus, type II (DMII).  The Board apologizes for the delay but finds that additional development is needed before rendering a decision on this matter.

In November 2010, the Veteran testified that he has received treatment at the VA outpatient treatment clinic in Tulsa since 1994.  A review of the claims file shows that the RO has not obtained VA treatment records dating prior to March 2004.  
VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting in the procurement of pertinent VA treatment records.  38 C.F.R. 
§ 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  Therefore, attempts should be made to obtain all relevant VA treatment records dated prior to March 2004.

The Veteran also testified that Dr. D. initially discovered his high blood pressure in 1984.  The Board provided the Veteran with 60 days to obtain records from Dr. D.; however, the Veteran has not provided the records.  Accordingly, the Board finds that VA should attempt to assist the Veteran in obtaining these records.  38 C.F.R. 
§ 3.159(c)(1).

In November 2006, the Veteran had a VA examination for his DMII.  The examiner found that his DMII aggravated his hypertension; however, he was unable to quantify the degree of aggravation as it would be speculative.  A rationale was not provided to support his opinion.  In March 2010, the Veteran had another VA examination for his DMII.  The examiner stated that his hypertension is not a secondary complication of diabetes.  He did not provide a rationale to support his opinion and failed to address whether the DMII aggravated the hypertension.

Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  In this case, since the VA examiners failed to provide adequate opinions with supporting rationale, the Board finds that a remand is necessary so that a new VA examination can be scheduled to determine the relationship, if any, between the Veteran's hypertension and DMII.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated (from May 2010 to present) VA treatment records and records from the Tulsa, Oklahoma Outpatient Clinic dating back to 1994 and associate them with the claims file.  

2.  Ask the Veteran to provide the name and contact information for Dr. D. and to submit an authorization form so that VA can attempt to obtain medical records from this provider.  After obtaining a completed VA Form 21-4142, the AMC/AOJ should make reasonable efforts to obtain all identified pertinent private treatment records.  

3.  If any of the above records are not available, all attempts to obtain these records should be documented in the claims file and the Veteran (and his representative) should be notified in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the additional records outlined above, if any, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this Remand must be provided to the examiner and the examiner should indicate review of these items in the examination report.

The examiner is asked to provide the following opinions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus, type II?

(b)  Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type II?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of hypertension present (baseline; i.e., approximate average blood pressure) before the onset of the aggravation.

The examiner must provide a thorough rationale for all opinion expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why.  

4.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for hypertension as secondary to service-connected DMII, basing decision on all of the evidence of record and all governing legal authority, including 38 C.F.R. § 3.310 and the amendment to that regulation effective October 10, 2006.  See 71 Fed. Reg. 52744 (2006).  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


